Citation Nr: 0911370	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  09-05 944	)	DATE
	)
	)


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for a left eye disability based on clear 
and unmistakable error (CUE) in an October 1965 Board 
decision.

[The issue of entitlement to an earlier effective date for 
the grant of service connection for a left eye disability is 
addressed in a separate Board Decision.]


REPRESENTATION

Moving party represented by: California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The movant had active military service from October 1942 to 
November 1945; he was awarded the Combat Infantryman's Badge 
(CIB).  

In an October 1965 Board of Veterans' Appeals (Board) 
decision, the movant's claim of entitlement to service 
connection for a left eye disorder was denied.  The movant 
contends that clear and unmistakable error (CUE) was 
committed when the Board denied his left eye service 
connection claim in October 1965.

The movant's claim of entitlement to an earlier effective 
date for the grant of service connection for a left eye 
disability is addressed in a separate decision bearing docket 
number 07-00 327A. 


FINDING OF FACT

The Board's October 1965 decision that denied the movant's 
claim of entitlement to service connection for a left eye 
disorder was not inconsistent with evidence then of record 
and it is not shown that the applicable statutory and 
regulatory provisions existing at the time were either not 
considered or were misapplied.


CONCLUSION OF LAW

The October 1965 Board decision that denied the movant's 
claim for service connection for a left eye disorder does not 
contain clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist has little, if any, bearing on a 
motion for clear and unmistakable error (CUE) in a Board 
decision, the denial of which is the subject of this appeal.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

The Merits of the Claim

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  
All final Board decisions are subject to revision except: 
(1) decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction; and (2) 
decisions on issues which have subsequently been decided by 
a court of competent jurisdiction.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2008).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  A "final 
decision" is one which was appealable under Chapter 72 of 
title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401 (2007).  Only final 
decisions of the Board are subject to appeal to the Court.  
38 U.S.C.A. § 7266 (West 2002).

The moving party must "set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b); 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (concluding  
that "to raise CUE there must be some degree of specificity 
as to what the alleged error is and . . . persuasive reasons 
must be given as to why the result would have been manifestly 
different").

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed and evaluated 
will not suffice), or the law in effect at the time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245-46 
(1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992).

At the time of the Board's decision in October 1965, the 
evidence of record included the Veteran's service medical 
records; his WD AGO Form 83-55; a VA Form 21-256 dated in 
March 1964; the report of a private optometrist received by 
VA in March 1964; the report of a private medical doctor 
received in April 1964; various written statements signed by 
a total of six comrades who had served with the Veteran; 
written statements from three persons who had worked with the 
Veteran after his separation from service; a written 
statement from a brother of the Veteran; the report of a VA 
medical examination conducted by an ophthalmologist in March 
1965, the report of a private optometrist dated in July 1965; 
the report of a private medical doctor received in July 1965; 
and various written statements submitted by the Veteran.

As previously noted, to warrant revision of a Board decision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

With these guidelines in mind, the Board has reviewed the 
claims file to determine whether there was CUE in the October 
1965 Board decision that denied the movant's claim of 
entitlement to service connection for a left eye disorder.  

In a September 2005 letter to the Board, in a March 2008 
letter to the Board and in previous written statements, the 
moving party and his daughter discussed some of the evidence 
that was before the Board at the time of the October 1965 
decision and argued why it supported service connection.  The 
Veteran's major contention was that the opinion rendered by 
the VA examining ophthalmologist in March 1965 was incorrect; 
however, as the movant's daughter stated in September 2005, 
in 1964, even ophthalmologists did not know that ultraviolet 
light can cause cataracts.  She also noted, in March 2008, 
while discussing the 1965 medical opinion, that we know now 
that looking into the sun can damage the eye.  After 
reviewing the moving party's allegations of error, the Board 
concludes that these simply amount disagreement with the 
level of medical knowledge available in 1965, and how the 
evidence was weighed by the Board in its October 1965 
decision.  38 C.F.R. § 20.1403(d).  This situation is the 
equivalent of a changed diagnosis - which is by definition 
not CUE.  No error of fact or law is shown.

For instance, the Board in its October 1965 decision made 
various material findings of fact including that the service 
medical records were negative for cataracts; that the 
Veteran's eyes were found to be normal at the time of his 
separation from service; that cataracts were not present 
during service; that the Veteran's left eye visual impairment 
was due to cataracts; and that the cataracts were not due to 
any eye trauma incurred during service.  The Veteran has not 
provided any evidence to show that he had cataracts in 
service or within one year of service.  The private 
optometrist report received in March 1964 states that the 
Veteran was first seen in August 1960 (almost 15 years after 
service), and again in March 1963, at which time the Veteran 
had early crystalline change in the left eye with loss of 
visual field.  The April 1964 report from the private doctor 
stated that the Veteran had a cataract in the left eye with 
floaters, and that the first date of treatment had been in 
March 1963.  There is no clinical evidence of record that 
reveals what was the status of the Veteran's left eye in the 
years between his November 1945 separation from service and 
the August 1960 optometrist examination.  The assertions of 
the Veteran, his comrades, his brothers and his coworkers as 
to the Veteran's eye complaints in service and after service 
were considered by the Board in its October 1965 decision.  
The private medical reports of record, while providing 
diagnoses and descriptions of the Veteran's history and 
complaints, do not contain any statement that any left eye 
disorder was etiologically related to any incident of 
service. 

While it can be argued that the Board could have made a 
different decision based on the facts, these arguments are 
merely a disagreement with how the Board evaluated the facts, 
and does not establish that the decision the Board made was 
"undebatably erroneous."  There were items of evidence 
favorable to the appellant's claim, i.e., the private medical 
records and the statements of the Veteran, his comrades and 
coworkers.  However, there were also items of evidence which 
were unfavorable to his claim; i.e., the in-service medical 
records and the March 1965 VA medical opinion.  The Board 
weighed the evidence before it and reached its decision in 
accordance with the law in effect at that time.  The 
Veteran's allegation is essentially a disagreement as to how 
the facts were weighed or evaluated by the Board which does 
not constitute CUE.  The Veteran has not identified any 
specific finding or conclusion in the October 1965 Board 
decision that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known 
at the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Based on the foregoing, as the October 1965 Board 
decision contains no error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the October 
1965 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for a left 
eye disorder.

The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).

The movant has argued that the Board erred in denying service 
connection for a left eye disorder in the October 1965 
decision because his left eye cataract was related to 
service, but his assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without competent medical evidence, 
these lay assertions were insufficient for a grant of service 
connection.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the October 1965 Board decision, in 
light of the law and regulations then in effect.  In order to 
find that the October 1965 Board decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusions based on the 
available evidence of record, was that there was an 
incurrence or aggravation of a left eye disorder during the 
movant's active service, that the movant's left eye disorder 
was manifested to a compensable degree within one year of his 
release from active duty or that competent medical evidence 
of record at the time related the eye disorder to some 
incident of service.  Clear and unmistakable error requires 
that error, otherwise prejudicial, must appear undebatably.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a 
conclusion cannot be made in this case. 

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  Addressing the merits of the Veteran's 
motion, the Board concludes that application of the law to 
the facts in this case is against a finding that CUE was 
committed by the Board in its October 1965 decision.

After a review of the evidence of record at the time of the 
October 1965 Board decision, and with consideration of the 
moving party's contentions, the Board finds that the October 
1965 Board decision to deny service connection for a left eye 
disorder was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does 
not demonstrate that the correct facts, as they were known in 
October 1965, were not before the Board in October 1965, or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.


For these reasons, the Board finds that the Board's October 
1965 decision, which denied service connection for a left eye 
disorder, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the October 1965 Board 
decision on the grounds of CUE is denied.



                       
____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



